DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/395,431. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Feb 4, 2022 has been entered.
 

Status of Claims
Claim(s) 1-3, 5-22 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Feb 4, 2022 has been entered. Applicant’s Remarks filed on Feb 4, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 8-13 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Information Disclosure Statement
	The information disclosure statement(s) filed Feb 4, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Interpretation
	The examiner notes that references to “before use”, such as in Claim 17, are being interpreted to describe usage of the filter in a further process, such as a biologic purification process as described in the instant specification. 


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Daniel Lee on Feb 8, 2022 and Feb 9, 2022.


2. (Currently Amended) The method of claim 1, wherein the evaluating step comprises at least one of: 
approving the plurality of filters for use in the biologic purification process if a quantity of endotoxin in the buffer solution passed through the selected filter is below a first predetermined threshold; or 
rejecting the plurality of filters for use in the biologic purification process if the quantity of endotoxin in the buffer solution passed through the selected filter is above a second predetermined threshold.

12. (Currently Amended) The method of claim 6, wherein the assay is [[a]] one of a Limulus Amebocyte Lysate assay or a fluorescent assay.

16. (Currently Amended) The method of claim 13, further comprising: 
determining a threshold quantity of endotoxin based on the quantity of the endotoxin detected in the cell culture fluid passed through the second filter; and 
if the quantity of the endotoxin detected in the buffer solution passed through the first filter is above the threshold quantity, approving the buffer solution for use in the endotoxin detection process.

17. (Currently Amended) A method 
2 of a buffer solution through a filter, wherein the buffer solution is configured to remove endotoxins from the filter, thereby washing endotoxins from the filter before use, and
assaying the buffer solution passed through the filter, wherein the buffer solution has a conductivity of at least about 40 mS/cm at 25°C when tested in accordance with ASTM D1125, 
wherein the filter is a harvest depth filter, the harvest depth filter comprises naturally-sourced materials and the naturally-sourced materials comprise cellulose 

20. (Currently Amended) The method of claim 17, wherein the further comprises diatomaceous earth.

21. (Currently Amended) The method of claim 2, wherein the first predetermined threshold of the quantity of endotoxin in the buffer solution passed through the selected filter for approving the plurality of filters is at least about 0.34 EU/mL.

22. (Currently Amended) The method of claim 2, wherein the second predetermined threshold of the quantity of endotoxin in the buffer solution passed through the selected filter for rejecting the plurality of filters is at least about 0.90 EU/mL.


Allowable Subject Matter
Claim(s) 1-3, 5-22 is/are allowable over the prior art made of record. 
The closest prior art reference is deemed to be Bowman et al (Microbiological Methods for Quality Control of Membrane Filters, Journal of Pharmaceutical Sciences, 1967, Vol 56, No 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The method of Claim 1, where the feature that defines over the art is testing for the presence of endotoxins present in said filter, by use of a buffer solution configured to remove endotoxins from said filters, the buffer solution having a has a specific conductivity of 40 mS/cm at 25ºC when tested in accordance with ASTM D1125, and wherein the buffer solution passed through the filter is evaluated for presence of endotoxins. 
The method of Claim 6, where the feature that defines over the art is testing for the presence of endotoxins present in said filter, by use of a buffer solution configured to remove endotoxins from said filters, the buffer solution comprising trish(hydroxymethyl)aminomethane, citrate, histidine, arginine or mixtures thereof, and wherein the buffer solution passed through the filter is evaluated for presence of endotoxins.
The method of Claim 13, where the feature that defines over the art is testing for the presence of endotoxins present in said filter, by use of a buffer solution configured to remove endotoxins from said filters via disrupting one of an electrostatic interaction or a hydrophobic interaction between the endotoxin and the filter, the buffer solution comprising trish(hydroxymethyl)aminomethane, 
The method of Claim 17, where the feature that defines over the art is testing for the presence of endotoxins present in said filter, by use of a buffer solution configured to remove endotoxins from said filters, the buffer solution having a has a specific conductivity of 40 mS/cm at 25ºC when tested in accordance with ASTM D1125, wherein the buffer solution passed through the filter is evaluated for presence of endotoxins and wherein the filter is a harvest depth filter and the naturally sourced material comprises cellulose. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798